PER CURIAM.
The order requiring the defendant Jackson to answer the amended complaint is reversed because service of process, under the long arm statute or otherwise, has not been actually effected upon her. The appellant did not waive this jurisdictional requirement merely by filing an anticipatory motion to dismiss which unsuccessfully (and incorrectly) asserted that the long-arm provisions specifically invoked in the amended complaint could not, as a matter of law, be employed as to the claim in question. See, Huffman v. Heagy, 122 So.2d 335 (Fla.3d DCA 1960).